Exhibit 99.1 For Immediate Release Media Contact: Investor Contacts: Eric Boomhower Bryan Hatchell Betty Best (803) 217-7701 (803) 217-7458 (803) 217-7587 eboomhower@scana.com bhatchell@scana.com bbest@scana.com SCANA Reports Financial Results for Fourth Quarter and Full Year 2008, Announces Preliminary 2009 Guidance Columbia, SC, February 12, 2009SCANA Corporation (NYSE: SCG) today announced financial results for the fourth quarter and full year 2008. FULL YEAR RESULTS For the year ended December 31, 2008, SCANA reported earnings of $346 million or $2.95 per share, compared to $320 million, or $2.74 per share, in 2007. “We are very pleased with the overall results for 2008 and our ability to deliver value for our shareholders and customers and strong financial results, despite the economic challenges and temperate weather we experienced,” said Jimmy Addison, senior vice president and chief financial officer. “The Company’s 2008 earnings were $2.95 per share and met our guidance.” “We are also pleased that we were able to execute a very successful equity offering at year-end in conjunction with the inclusion of SCANA’s common stock in the S&P 500 Index.” said Addison. The additional $100 million in equity is not reflected in the accompanying condensed financial statements, as the offering closed on January 7, 2009. FOURTH QUARTER RESULTS SCANA’s reported earnings in the fourth quarter of 2008 were $86 million, or 73 cents per share, compared to $88 million, or 75 cents per share, for the same quarter in 2007. “We continued to see an impact from the economic slowdown in the fourth quarter, and December’s weather was extremely mild; however, our cost control initiatives and modest customer growth produced similar overall results to 2007.” “Our gas businesses in North Carolina and Georgia produced significantly improved results in the quarter compared to 2007, while Carolina Gas Transmission Corporation (CGTC) returned to a more typical earnings level following a $.05 per share benefit in 2007 due to the sale of a bankruptcy claim,” said Addison. FINANCIAL RESULTS BY MAJOR LINES OF BUSINESS South Carolina Electric & Gas Company Reported earnings for 2008 at South Carolina Electric & Gas Company (SCE&G), SCANA’s principal subsidiary, were $275 million, or $2.34 per share compared to $245 million, or $2.10 per share, in 2007. SCE&G substantially under earned its allowed cost of capital in 2006 and 2007, which was the basis for the retail rate increase in January 2008.For the fourth quarter of 2008, SCE&G reported earnings of $54 million, or 46 cents per share, compared to $56 million, or 48 cents per share, in the same quarter of 2007.The decrease was due to higher net interest expense and operating expenses which more than offset higher electric margins arising from customer growth and a retail electric rate increase. At year-end 2008, SCE&G was serving approximately 650,000 electric customers and approximately 307,000 natural gas customers, up 1.6 and 1.5 percent, respectively, over 2007. PSNC Energy PSNC Energy, the Company’s North Carolina-based retail natural gas distribution subsidiary, reported 2008 earnings of $42 million, or 36 cents per share, compared to $35 million, or 30 cents per share, in 2007.Reported earnings in the fourth quarter of 2008 were $19 million, or 17 cents per share, compared to $16 million, or 13 cents per share in the fourth quarter of 2007.
